        Case 6:06-cr-60011-AA        Document 390      Filed 03/22/21     Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
JOSEPH H. HUYNH
Assistant United States Attorney
Joseph.Huynh@usdoj.gov
405 E 8th Avenue, Suite 2400
Eugene, OR 97401
Telephone: (541) 465-6771
Attorneys for United States of America



                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON


 UNITED STATES OF AMERICA                          6:06-cr-60011-AA

               v.                                  NOTICE OF REASSIGNMENT OF
                                                   ASSISTANT UNITED STATES
 JOSEPH DIBEE, ET AL.,                             ATTORNEY

                      Defendants.


       Please be advised that the above captioned case has been reassigned from Assistant

United States Attorney Geoffrey A. Barrow to Assistant United States Attorney Joseph H.

Huynh, Joseph.Huynh@usdoj.gov.

       Dated: March 22, 2021

                                                   Respectfully submitted,

                                                   SCOTT ERIK ASPHAUG
                                                   Acting United States Attorney

                                                   /s/ Joseph H. Huynh
                                                   JOSEPH H. HUYNH
                                                   Assistant United States Attorney



Notice of Reassignment                                                                    Page 1
